Citation Nr: 1514676	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-17 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a lung disability other than asbestosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to December 1965.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from September 2010 and June 2011 rating decisions of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran claimed service connection for lung cancer due to herbicide exposure in the Republic of Vietnam.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  As explained below, the record does not show a diagnosis of lung cancer, but does include a current diagnosis of restrictive lung disease.  Thus, the issue has been expanded to include a lung condition other than asbestosis.  (Asbestosis is specifically excluded from consideration because it was previously denied in 2001 rating decisions, and there has been no application to reopen.)


REMAND

The Veteran has claimed service connection for lung cancer due to herbicide exposure in the Republic of Vietnam.  There has been no corroboration of a diagnosis of lung cancer or of service in Vietnam.

The Veteran underwent a right lower lobe lobectomy in June 1993 due to a persistent right lower lobe infiltrate.  See June 1993 discharge summary.  Biopsy results were negative for malignancy, meaning that this was benign or not cancerous.  In his subsequent medical history, the Veteran has reported this as lung cancer.

Similarly, the Veteran's account of service in Vietnam through his participation in secret missions in Vietnam immediately following his completion of basic training from November 1962 to February 1963 and as nuclear weapons instructor in 1964 has not been corroborated.  The Veteran served for three years and three months and was discharged as an E-3.  He was stationed with Attack Squadron 122 at Moffett Field, California from November 1962 to December 1964, when he was transferred to the U.S.S. Kitty Hawk until his separation in November 1965.  The Veteran's service aboard the U.S.S. Kitty Hawk coincides with the 11 months of foreign or sea service listed on his DD-214.  He has submitted certificates showing that he completed a course in atomic, biological, and chemical warfare defense in May 1963 and a course in nuclear weapons loading light attack prop for the MK 105, MK 43, and MK 57 in September 1963, but no evidence that he taught any courses, or even that he was qualified to do so.  Furthermore, when he filed his September 2003 pension claim, he specifically denied service in Vietnam.

Nevertheless, the Veteran has been diagnosed with a restrictive lung disease during the pendency of this appeal.  See July 2009 Agent Orange Registry Examination.  He was treated for bronchitis in December 1963, during his military service.  See December 1963 service treatment record.  In a September 2010 statement, the Veteran argued that he had been having problems with his lungs since service.  To the extent that the Veteran's current lung disease and bronchitis during service may be related, this is sufficient to trigger VA's duty to conduct an examination and obtain medical opinion evidence.  See 38 U.S.C. § 5103A (d); 38 C.F.R. § 3.159(c)(4), 3.326; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the record shows that the Veteran is receiving benefits from the Social Security Administration (SSA).  VA's duty to assist requires that potentially relevant SSA records be obtained.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009).  Therefore, reasonable efforts to obtain these records must be made prior to any further adjudication.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002); see also 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:
1.  Obtain the Veteran's SSA records, including all medical records that formed the basis of any decision by SSA.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.  If the records are not available, a notation to that effect should be made in the claims folder and communicated to the Veteran.  He should be given opportunity to submit the records.

2.  Schedule the Veteran for an examination to determine the nature and etiology of any lung condition.  The claims folder should be made available to the examiner and reviewed in conjunction with the examination.

a.  The examiner should determine the existence of each current lung condition.

b.  For each current lung disability identified, the examiner should indicate whether it is at least as likely as not (50 percent probability or greater) that it had its onset during military service or is otherwise related to the Veteran's active military service, to include his bronchitis (December 1963). 
   
The examiner should provide reasons for the opinion.  The reasons for the opinion should include consideration of the Veteran's lay statements.  The medical reasons for accepting or rejecting the Veteran's statements should be set forth in detail.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  
   
3.  Thereafter, the originating agency should readjudicate the claim in light of the additional evidence obtained.  If a benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period should then be allowed for a response before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

